Case 1:20-cv-01630-DCJ-JPM Document 16 Filed 02/24/21 Page 1 of 1 PageID #: 112




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

  KARL E. THIBODEAUX,                    CIVIL DOCKET NO. 1:20-CV-01630-P
  Petitioner

  VERSUS                                 JUDGE DAVID C. JOSEPH

  MARKUS MYERS, ET AL,                   MAGISTRATE JUDGE PEREZ-MONTES
  Respondents



                                 JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate

 Judge previously filed herein (ECF No. 14), noting the absence of objection thereto,

 and concurring with the Magistrate Judge’s findings under the applicable law;

       IT IS ORDERED that Petitioner’s Motion for Temporary Restraining Order

 (ECF No. 1, 9) are DENIED.

       THUS DONE AND SIGNED in Chambers, this 24th day of February, 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
